[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
James Swaine, Esq. for the Petitioner.
Robert O'Brien, Esq., Asst. State's Attorney for the State.
BY THE DIVISION
After a trial by jury the petitioner was convicted of Manslaughter first in violation of Conn. Gen. Stats.53a-56 (a). He was sentenced by the trial court to twenty years execution suspended after thirteen years with five years probation.
The record reflects that the victim was found with a slash wound to the neck and a stab wound to the abdomen. The victim was dead when the police arrived. The subsequent investigation determined that the petitioner was the ex-boyfriend of the tenant who lived in the apartment where the victim was found. Petitioner was overheard stating after a brief visit to the apartment earlier that evening that the victim had eaten his last meal. He was seen by his ex-girlfriend reaching in and making a slashing motion towards the victim's throat at the time of the killing.
Counsel for the petitioner at the hearing before the Division felt that the sentence was more appropriate for a murder. That even though the court noted remorse in the petitioner the court failed to give proper weight to the mixture of drugs, liquor and weapons in its sentencing. He stressed to the panel that more weight should be given to the lethal combination and that the petitioner should be given a slight reduction of his sentence.
The attorney for the state argued that the trial judge took into account all the appropriate factors when imposing the sentence. He pointed out that the state asked for eighteen to twenty years and the judge gave only thirteen as an indicator that the court took into consideration the petitioner's lack of a record and other mitigating factors.
In reviewing the sentencing transcript it shows that the court was extremely well-rounded in its reasoning for the sentence. To quote the court, "I think the sentence I am going to impose reflects the fact that a life was taken, but it also CT Page 9504 reflects the situation and the defendant that I have in front of me here today." This division finds that the sentence is appropriate considering that a life was taken.
THE SENTENCE IS AFFIRMED. Norko, J.
Klaczak, J.
Stanley, J.
Norko, JH., Klaczak, J. and Stanley, J. participated in the hearing.